Citation Nr: 0707261	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1987 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision issued in September 2004 by 
the Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran substantiated her appeal and requested a personal 
hearing at the local RO before a member of the Board.  
Thereafter, in a written request received in July 2006, the 
veteran withdrew her request for a hearing.  Accordingly, her 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she has post-traumatic stress 
disorder (PTSD) as a result of several incidents of sexual 
assault and ongoing sexual harassment during service. 

A review of RO development letters demonstrates that further 
RO action is required for the veteran's claim of entitlement 
to service connection for PTSD.

In statements describing the stressor incidents, the veteran 
provided the names of the alleged offenders.  She further 
stated that she reported the incidents and filed reports.  In 
addition, the veteran specifically indicated that three weeks 
after starting basic training she reported a sergeant for 
sexual harassment.  As a result of her allegations, he was 
removed from the veteran's unit and demoted.  Aside from her 
own statements, the veteran has also submitted several 
written statements in support of her claim, including a 
statement from her mother and statements from servicemen. 

Service personnel records do not mention an assault.  Service 
medical records show that the veteran sought psychiatric 
treatment in January 1989, due to stress caused by a cousin 
who had a psychotic nervous breakdown.  In May 1990, the 
veteran complained of work-related stress.  In September 
1990, she was seen for abdominal pains and complained of a 
work-related problem.  She was referred for a psychiatric 
consultation.  The veteran's separation examination is 
negative for any findings attributable to a psychiatric 
disorder.  

A May 2004 report prepared by a social worker, reflects a 
diagnosis of PTSD related to sexual trauma while in active 
duty.  While the post-service medical record demonstrates 
that the veteran has a current diagnosis of PTSD, more than 
one possible stressor is reported, as there is also evidence 
of sexual harassment following discharge from active duty.  
The Board finds that a VA examination is necessary to clarify 
the diagnosis with regard to PTSD.  It is important to 
medically determine whether she does in fact have PTSD and if 
so, which stressor(s) result in PTSD symptomatology.  
Additionally, a medical opinion addressing the question of 
whether the record tends to suggest that the veteran's 
claimed in-service stressful experiences involving personal 
assault and harassment actually occurred would be helpful in 
resolving the claim of entitlement to service connection for 
PTSD.  See 38 C.F.R. § 3.304(f)(3).  No such opinion is 
currently of record. 

As the evidence of record does not contain sufficient medical 
evidence to decide the claim, under the duty to assist 
additional evidentiary development is needed.  Accordingly, 
the case is REMANDED for the following action:

		1.  Copies of all outstanding records of treatment 
received by the 			veteran for PTSD from VA and 
non-VA medical providers since 			should be 
obtained and made part of the record.

	2.  Arrangements should be made with the 
appropriate VA 	medical facility for the veteran 
to undergo a VA psychiatric 	examination to 
obtain a medical opinion concerning the 	nature, 
etiology, and probable time of onset of her 
current 	psychiatric pathology. All necessary 
tests and studies should 	be accomplished, and all 
clinical manifestations should be 	reported in 
detail. Send the claim folder to the examiner for 
	a review of the veteran's pertinent medical 
history, to 	facilitate making these important 
determinations. 

	The VA examiner should indicate whether it 
is at least as 	likely as not that any psychiatric 
disorder	currently present, to 	include PTSD, 
is etiologically related to the veteran's 
military 	service. The examiner's conclusion 
should discuss any 	documented behavior changes 
following the alleged inservice	incidents 
reported by the veteran or other indicia of a 
	personal assault.  The examiner also should 
comment on the 	relevance of the veteran's post-
service stressors. Should 	PTSD be diagnosed, 
the underlying stressor/stressors should 	be 
specifically identified.

	If PTSD is not diagnosed, the examiner 
should explain why 	the veteran does not meet the 
criteria for this diagnosis.  The 	rationale for 
all opinions expressed should be discussed. The 
	examination report must confirm that the 
claims folder was 	reviewed. 
 
	3.  After the above has been completed, 
adjudicate the 	claim.  If the 
determination remains adverse, furnish 
	the veteran a supplemental statement of 
the case and 	return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  






The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


